                                                                                         Case 4:21-cv-04506-DMR Document 18 Filed 08/02/21 Page 1 of 2




                                                                                   1   ERIC J. WERSCHING, Bar No. 229415
                                                                                       PAUL M. TEINERT, Bar No. 272390
                                                                                   2   ROSS WERSCHING & WOLCOTT LLP
                                                                                       Attorneys at Law
                                                                                   3   3151 Airway Ave., Suite S-1
                                                                                       Costa Mesa, California 92626
                                                                                   4   Telephone: (714) 444-3900
                                                                                       Facsimile: (714) 444-3901
                                                                                   5   PMT@RossLLP.com
                                                                                   6   Attorneys for Defendant
                                                                                       ABM INDUSTRY GROUPS, LLC
                                                                                   7

                                                                                   8
                                                                                                             UNITED STATES DISTRICT COURT
ROSS WERSCHING & WOLCOTT LLP




                                                                                   9
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                  10
                                                  3151 AIRWAY AVENUE, SUITE S-1




                                                                                  11
                                                       COSTA MESA, CA 92626
                               ATTORNEYS AT LAW


                                                           (714) 444-3900




                                                                                  12
                                                                                       MANUEL BELTRAN,                               CASE NO. 4:21-cv-04506-DMR
                                                                                  13
                                                                                                    Plaintiff,                        (San Francisco County Superior Court
                                                                                  14                                                  Case No. CGC-20-583848)
                                                                                             v.
                                                                                  15                                                 ORDER ON STIPULATION FOR
                                                                                       ABM INDUSTRY GROUPS, LLC, and                 REMAND TO STATE COURT
                                                                                  16   DOES 1 Through 20, inclusive,
                                                                                  17                Defendants.                      Date State Action Filed:
                                                                                                                                     March 19, 2020
                                                                                  18
                                                                                                                                     Date of Removal: June 10, 2021
                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23         Plaintiff Manuel Beltran and Defendant ABM Industry Groups, LLC
                                                                                  24   (collectively the “Parties”), by and through their respective counsel of record,
                                                                                  25   submitted a Stipulation for Remand to State Court.
                                                                                  26         The Court, having read and considered the Parties’ Stipulation for Remand to
                                                                                  27   State Court, and good cause appearing therefore,
                                                                                  28

                                                                                                                                    ORDER ON STIPULATION TO REMAND
                                                                                         Case 4:21-cv-04506-DMR Document 18 Filed 08/02/21 Page 2 of 2




                                                                                   1   IT IS HEREBY ORDERED THAT:
                                                                                   2        1.    This matter is remanded to state court.
                                                                                                                                                    ISTRIC
                                                                                   3                                                           TES D      TC
                                                                                                                                             TA




                                                                                                                                                             O
                                                                                                                                         S
                                                                                   4   Dated:     _________,
                                                                                                   August 2 2021




                                                                                                                                                              U
                                                                                                                                        ED




                                                                                                                                                               RT
                                                                                                                                                         DERED




                                                                                                                                    UNIT
                                                                                   5
                                                                                                                                                     O OR
                                                                                                                                             IT IS S




                                                                                                                                                                      R NIA
                                                                                   6

                                                                                   7                                                                             u
                                                                                                                                                         a M. Ry




                                                                                                                                    NO
                                                                                                                                                 D o n n




                                                                                                                                                                     FO
                                                                                   8                                                       Judge
                                                                                                                                    __________________________




                                                                                                                                     RT




                                                                                                                                                                 LI
                                                                                                                                    DONNA
                                                                                                                                        E R M. RYU




                                                                                                                                         H




                                                                                                                                                                 A
                                                                                   9
ROSS WERSCHING & WOLCOTT LLP




                                                                                                                                                                 C
                                                                                                                                    United NStates Magistrate  FJudge
                                                                                                                                              D IS T IC T O
                                                                                  10                                                                 R
                                                                                  11
                                                  3151 AIRWAY AVENUE, SUITE S-1
                                                       COSTA MESA, CA 92626
                               ATTORNEYS AT LAW




                                                                                  12
                                                           (714) 444-3900




                                                                                  13

                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                                                               2
                                                                                                                                   ORDER ON STIPULATION TO REMAND
